

116 S2510 IS: Respect, Advancement, and Increasing Support for Educators Act
U.S. Senate
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2510IN THE SENATE OF THE UNITED STATESSeptember 19, 2019Mr. Booker introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a refundable tax credit for certain teachers
			 as a supplement to State effort to provide teachers with a livable wage,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Respect, Advancement, and Increasing Support for Educators Act or the RAISE Act. 2.Refundable teacher tax credit (a)Allowance of tax credit (1)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
					
						36C.Teacher tax credit
 (a)Credit allowedIn the case of an individual who is an eligible educator during school years ending with or within the taxable year, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to the sum of—
 (1)$500, plus (2)in the case of an eligible educator who is employed at a qualifying school, the applicable amount.
 (b)Applicable amountFor purposes of subsection (a), the applicable amount is the amount which bears the same ratio (not to exceed one) to $9,500 ($7,500, in the case of any early childhood educator without a bachelor's degree) as—
 (1)the number of percentage points by which the student poverty ratio for such qualifying school exceeds 49 percent, bears to
 (2)26 percentage points. (c)Eligible educatorFor purposes of this section—
 (1)In generalThe term eligible educator means— (A)any elementary or secondary teacher, and
 (B)any early childhood educator. (2)Elementary or secondary teacher (A)In generalThe term elementary or secondary teacher means an individual who—
 (i)is a teacher of record who provides direct classroom teaching (or classroom-type teaching in a nonclassroom setting) in a public elementary school or a public secondary school for not less than 75 percent of the normal or statutory number of hours of work for a full-time teacher over a complete school year (as determined by the State in which the school is located),
 (ii)meets applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, in the State in which such school is located in the subject area in which the individual is the teacher of record, and
 (iii)has met the requirements of clauses (i) and (ii) for a period of not less than 1 year before the first day of the taxable year.
 (B)Teacher of recordFor purposes of subparagraph (A), the term teacher of record means a teacher who has been assigned the responsibility for specified pupils’ learning in a grade, subject, or course as reflected on the school’s official record of attendance.
 (3)Early childhood educatorThe term early childhood educator means an individual who— (A)has—
 (i)an associate's degree or higher, or (ii)credentials or a license under State law for early childhood education,
 (B)has primary responsibility for the learning and development of children in an early childhood education program (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) during the taxable year, and
 (C)has met the requirements of subparagraphs (A) and (B) for a period of not less than 1 year before the first day of the taxable year.
									(d)Qualifying school
 (1)In generalThe term qualifying school means, with respect to any school year— (A)a public elementary school or a public secondary school that—
 (i)is in the school district of a local educational agency that is eligible in such year for assistance pursuant to part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), or
 (ii)is served by an educational service agency, or a location operated by an educational service agency, that is eligible, for the year in which the determination is made, for assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.),
 (B)an elementary school or secondary school that is funded by the Bureau of Indian Education and that is in the school district of a local educational agency that is eligible in such year for assistance pursuant to part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), or
 (C)an early childhood education program (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) that serves children who receive, or are eligible for, services for which financial assistance is provided in accordance with the Child Care and Development Block Grant of 1990 (42 U.S.C. 9858 et seq.) or the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766).
 (2)ESEA definitionsFor purposes of this subsection, the terms educational service agency, elementary school, local educational agency, secondary school, and State educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.).
								(e)Student poverty ratio
 (1)In generalThe term student poverty ratio means— (A)with respect to any qualifying school described in subparagraph (A) or (B) of subsection (d)(1), the ratio (expressed as a percentage) of—
 (i)the total number of children served at such qualifying school meeting at least one measure of poverty described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)), to
 (ii)the total number of children served at such qualifying school, and (B)with respect to any qualifying school described in subsection (d)(1)(C), the ratio (expressed as a percentage) of—
 (i)the total number of children attending such qualifying school who are eligible for the Child Care and Development Block Grant of 1990 (42 U.S.C. 9858 et seq.) or the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766), to
 (ii)the total number of children attending such qualifying school. (2)Determination of ratioIn determining the student poverty ratio with respect to a qualifying school under paragraph (1)(A), the Secretary shall use the same measure of poverty as is used for purposes of determining the allocation of funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) with respect to the qualifying school.
								(f)Inflation adjustment
 (1)In generalIn the case of any taxable year beginning after 2019, each of the dollar amounts in subsections (a) and (b) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting in subparagraph (A)(ii) thereof calendar year 2018 for calendar year 2016.
 (2)RoundingIf any increase determined under paragraph (1) is not a multiple of $50, such increase shall be rounded to the nearest multiple of $50..
				(2)Conforming amendments
 (A)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
						Sec. 36C. Teacher tax credit..
 (B)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,. (C)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (b)Information sharingThe Secretary of Education shall provide such information as necessary to the Secretary of the Treasury (or the Secretary's delegate) for purposes of determining whether a school is a qualifying school (as defined in section 36C of the Internal Revenue Code of 1986, as added by subsection (a)).
 (c)Supplementation of State and local educational fundsA State educational agency or local educational agency (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.)) shall not reduce or adjust any teacher pay or teacher loan forgiveness program due to the eligibility of teachers within the jurisdiction of such agency for the tax credit under section 36C of the Internal Revenue Code of 1986. Each State educational agency and local educational agency (as so defined), upon request by the Secretary of the Treasury, shall demonstrate that the methodology used to allocate teacher pay and teacher loan forgiveness (if applicable) to qualifying schools (as defined in section 36C(d) of such Code) ensures that each such school receives the same State and local funds for teacher compensation it would receive if the credit under such section 36C had not been enacted.
			(d)Employer limitations
 (1)Prohibition of use in collective bargainingAn employer that engages in collective bargaining with employees who are eligible educators, as defined in section 36C(c) of the Internal Revenue Code of 1986, shall not include the amount of the teacher tax credit under section 36C of such Code in determining the amount of salary or other compensation provided to any employee under the collective bargaining agreement.
 (2)Prohibition of use as punishment or retributionAn employer of an eligible educator, as defined in section 36C of the Internal Revenue Code of 1986, shall not change the work assignment or location of the eligible educator if one of the primary reasons for the change is to—
 (A)prevent the eligible educator from receiving a teacher tax credit under section 36C of such Code; or
 (B)reduce the amount of the teacher tax credit that the eligible educator will receive. (3)EnforcementNotwithstanding any other provision of law, the Federal Labor Relations Authority shall have the authority to investigate and enforce any alleged violation of this section in the same manner, and subject to the same procedures, as would apply to an allegation of an unfair labor practice under section 7118 of title 5, United States Code.
 (4)DefinitionIn this subsection— (A)the term affecting commerce has the meaning given the term in section 2 of the National Labor Relations Act (29 U.S.C. 152);
 (B)the term employee means an employee of an employer who is employed in a business of an employer that affects commerce; and
 (C)the term employer means a person, including a State or political subdivision of a State, engaged in a business affecting commerce.
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			3.Increase in and expansion of deduction for expenses of elementary and secondary school teachers
			(a)Increase
 (1)In generalSubparagraph (D) of section 62(a)(2) of the Internal Revenue Code of 1986 is amended by striking $250 and inserting $500. (2)Inflation adjustmentSection 62(d)(3) of such Code is amended—
 (A)by striking 2015 and inserting 2019; (B)by striking the $250 amount and inserting each of the dollar amounts; and
 (C)by striking 2014 in subparagraph (B) thereof and inserting 2018. (b)Expansion to early childhood educatorsSection 62(d)(1) of the Internal Revenue Code of 1986 is amended—
 (1)by striking who is a kindergarten and inserting  who is—(A)a kindergarten;  (2)by striking the period at the end and inserting , and; and
 (3)by adding at the end the following new subparagraph:  (B)an early childhood educator (as defined in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021)) in an early childhood education program (as defined in section 103 of such Act (20 U.S.C. 1003)) for at least 1,020 hours during a year..
 (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act.
 4.Mandatory funding to support local educational agencies that maintain or increase teacher salariesSection 2003 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6603) is amended— (1)in the section heading, by striking Authorization of appropriations and inserting Funding; and
 (2)by striking subsection (a) and inserting the following:  (a)Appropriations for part A (1)In generalThere are authorized to be appropriated, and there are appropriated, out of any funds not otherwise appropriated—
 (A)for fiscal year 2020, $3,200,000,000 to carry out part A; and (B)for fiscal year 2021 and each succeeding fiscal year, the amount appropriated under this paragraph for the preceding year, increased by a percentage equal to the annual percentage increase in the Consumer Price Index for All Urban Consumers published by the Department of Labor for the most recent calendar year.
							(2)Reservation for teacher salary incentive grants
 (A)DefinitionsIn this paragraph: (i)Eligible local educational agencyThe term eligible local educational agency means a local educational agency that, for the preceding school year, maintained or increased the salary schedule for all teachers employed by the local educational agency.
 (ii)Teacher salary incentive reservationThe term teacher salary incentive reservation means, for each fiscal year, the amount that is 20 percent of the amount by which the funds appropriated under paragraph (1) for the fiscal year exceeds $2,200,000,000.
 (B)In generalFor each fiscal year for which the total amount appropriated under paragraph (1) is greater than $2,200,000,000, the Secretary shall, after making any reservations under section 2101(a), reserve and use the teacher salary incentive reservation to award grants, based on allotments under subparagraph (C), to eligible local educational agencies for purposes described in subparagraph (E).
 (C)AllotmentsAn allotment under this subparagraph for a fiscal year to an eligible local educational agency shall bear the same relationship to the teacher salary incentive reservation as the number of children counted under section 1124(c) who are served by the local educational agency bears to the total number of such children counted under such section served by all eligible local educational agencies that submitted an application under subparagraph (D).
 (D)ApplicationAn eligible local educational agency desiring an allotment under this paragraph shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (E)Use of fundsA local educational agency receiving an allotment under subparagraph (C) may use the allotment for any program or activity described in section 2103(b) that the local educational agency selects.
 (F)Supplement, not supplantA local educational agency receiving an allotment under subparagraph (C) shall use the allotment to supplement, and not supplant, any State funds or efforts to raise teacher pay..